Name: Commission Regulation (EEC) No 1906/91 of 28 June 1991 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 No L 169/46 Official Journal of the European Communities 29 . 6 . 91 COMMISSION REGULATION (EEC) No 1906/91 of 28 June 1991 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 3540/85 (4) is hereby amended as follows : 1 . The following paragraph is added after the final indent of Article 24a ( 1 ) : 'However, when the establishment of actual and esti ­ mated production takes place, those quantities harvested in the territory of the former German Democratic Republic shall not be taken into account.' 2 . The following is added to Annex I : '(d) When the total moisture and impurity level of the peas, field beans and sweet lupins is below 16 % , the weight resulting from the application of the general formula referred to at (a) shall be the same as though the moisture and impurity levels totalled 16 % : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982, laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1624/91 (2), and in particular Articles 3 (7) and 3a (6) thereof, Whereas Article 3a of Regulation (EEC) No 1431 /82 provides for the establishment of actual and estimated production of peas, field beans and sweet lupins ; whereas, when this is done, the amounts harvested on the territory of the former German Democratic Republic shall not be taken into account ; Whereas Articles 2 (2) and 3 (2) of Council Regulation (EEC) No 1625/91 (3) provide for better than standard quality to be considered as standard quality ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 162, 12. 6. 1982, p . 28 . 0 OJ No L 150, 15. 6. 1991 , p . 10 . (3) OJ No L 150 , 15 . 6. 1991 , p . 11 . (4) OJ No L 342, 19 . 12. 1985, p. 1 . \